DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 07/14/2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed 07/14/2022, with respect to the objection of Claims 1, 8, and 15 have been fully considered and are persuasive. The objection of Claims 1, 8, and 15 has been withdrawn. 
Applicant's arguments, see Page 8-12, filed 07/14/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 12: “These are not mere generic computer components. The features provide an improvement to an existing technology with respect to providing electronic reservations for user(s) with respect to the utilization of charging stations at different points in time based on a current geo-location of the electric vehicle, based on a position determination device, at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by electrical circuitry associated with the battery. Furthermore, these features use the components outlined in FIG. 1 to compare the charging information, from each charging station of the plurality of charging stations, based on the one or more conditions of the superlative label in order to selectively assign a charging station of the plurality of charging stations with the superlative label.” Examiner respectfully disagrees because the claims provide an improvement of the process for providing electronic reservations of the charging station, and it is not an improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” 
Applicant’s arguments, see Pages 13-14, filed 07/14/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-2, 4-9, 11-16, and 18-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 1-2, 4-9, 11-16, and 18-20 has been withdrawn. 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: these claims appear to have an grammatical error/inconsistent term - “the one or more conditions of the superlative label” which should recite as “the one or more conditions associated with the superlative label. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-2, 4-9, 11-16, and 18-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for presenting electric vehicle charging options), “a machine” (system for presenting electric vehicle charging options), and “an article of manufacture” (non-transitory computer readable storage medium for presenting electric vehicle charging options) categories.
Regarding Claims 1-2, 4-9, 11-16, and 18-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for presenting electric vehicle charging options, comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions of the superlative label, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions; 
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions; and 
... reserving the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a position determination device”, “electrical circuitry associated with the battery”, “electronically controlling a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
A system for presenting electric vehicle charging options, comprising: 
… to: 
determine a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
compare charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions of the superlative label, and wherein the superlative label identifies a particular amenity of a category having one or more conditions; 
selectively assign the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label;  
... reserve the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a memory storing instructions when executed by a processor cause the processor”, “a position determination device”, “electrical circuitry associated with the battery”, “electronically control a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of determining, comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 9 and 11-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 15 recites the following limitations:
… perform a method, the method comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ...; 
comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information associated with each charging station of the plurality of charging stations and is based on the one or more conditions of the superlative label, and wherein the superlative label identifies a particular amenity of a category having one or more conditions; 
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; Page 5 of 11Application No.: 17/095013 Reply to Actions of January 28, 2022 and April 11, 2022 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label; and
... reserving the charging station of the plurality of charging stations from a charging station entity by selecting the superlative label that is presented on ...
Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor”, “a position determination device”, “electrical circuitry associated with the battery”, “electronically controlling a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of identifying, comparing, assigning, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 16 and 18-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Novelty/Non-Obviousness
Claims 1-2, 4-9, 11-16, and 18-20 would be allowable over prior art. After having performed an updated search of prior art, including all feature limitations of amended independent claims 1, 8, and 15, the references fail to teach or suggest alone, or in combination with other art, independent claims 1, 8, and 15. In particular, “comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions of the superlative label, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions” and “selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions” in combination with other claim limitations, as recited in Claim 1, and similarly in Claims 8 and 15.
Regarding the novelty/non-obviousness of the invention, the closest prior art is North in view of McCool and Miller. North teaches systems and methods for identifying available charging stations and determining travel routes for electric vehicles. McCool teaches mobile application for electric wireless charging system. Miller teaches methods and systems for identifying a charging station location based on user ratings of the charging stations. Miller teaches comparing charging information for the plurality of charging stations to one or more conditions associated with a label, wherein the charging information is associated with the plurality of charging stations, and wherein the label identifies a particular amenity of a category having the one or more conditions (see Para. [0041], [0059], and [0060]). However, Miller fails to teach “comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions [associated with] , and wherein the superlative label identifies a particular amenity of a category having the one or more conditions”. Miller teaches charging stations with labels indicated with stars which are based on compiled user ratings of the charging stations and other data (see Para. [0008], [0009], [0041], [0054] and Fig. 3). However, Miller fails to teach selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions.
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1, 8, and 15, in their entirety.
By virtue of their dependence on novel/non-obvious claims 1, 8, and 15, claims (2, 4-7), (9, 11-14) and (16, 18-20) are novel/non-obvious, respectively.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/8/2022